Case: 21-30228     Document: 00516240753         Page: 1     Date Filed: 03/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 16, 2022
                                  No. 21-30228                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mario K. Johnson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:07-CR-17-1


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Mario K. Johnson, federal prisoner # 04790-095, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the denial of his 18 U.S.C.
   § 3582(c)(1)(A) motion for compassionate release, which was based on both
   health concerns and the consecutive nature of Johnson’s federal and state


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30228      Document: 00516240753           Page: 2    Date Filed: 03/16/2022




                                     No. 21-30228


   sentences. He also moves to set a response date for the Government’s merits
   brief. Johnson contends that the district court erred by relying on the policy
   statement in U.S.S.G. § 1B1.13 to delineate what constitutes extraordinary
   and compelling reasons justifying compassionate release and also erred in
   analyzing the 18 U.S.C. § 3553(a) factors. See United States v. Shkambi, 993
   F.3d 388, 392-93 (5th Cir. 2021); § 3582(c)(1)(A).
          By moving in this court to proceed IFP, Johnson challenges the district
   court’s certification that his appeal is not taken in good faith. See Baugh v.
   Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into Johnson’s good
   faith “does not require that probable success be shown” but “is limited to
   whether the appeal involves legal points arguable on their merits (and
   therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
   (internal quotation marks and citation omitted).
          Johnson fails to show an arguable abuse of discretion in the denial of
   compassionate release. See id.; see also United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020). In reaching this conclusion, we need not resolve
   whether the district court committed error by treating the policy statement
   in § 1B1.13 as binding, see Shkambi, 993 F.3d at 393, because the district court
   determined that compassionate release was not warranted based on its
   consideration of the § 3553(a) factors, see Ward v. United States, 11 F.4th 354,
   359-62 (5th Cir. 2021); Chambliss, 948 F.3d at 693-94. Johnson’s contentions
   that the district court erred in conducting its § 3553(a) analysis have no
   arguable merit. See Chambliss, 948 F.3d at 694.
          In light of the foregoing, Johnson fails to raise a nonfrivolous issue for
   appeal. See Howard, 707 F.2d at 220. Accordingly, we DISMISS the appeal
   as frivolous and DENY the motion to proceed IFP on appeal. See Baugh, 117
   F.3d at 202 & n.24; 5th Cir. R. 42.2. We also DENY the motion to set a
   response date for the Government’s brief.




                                          2